         Case 1:18-cr-00066-RJS Document 76 Filed 06/14/21 Page 1 of 1
                                           IT IS HEREBY ORDERED THAT the motion to withdraw as
                                           counsel is GRANTED and Tommy H. Vu is relieved as
                                           counsel in this matter. IT IS FURTHER ORDERED THAT
                                           Valerie Gotlib is appointed as counsel pursuant to 18
                                           U.S.C. § 3006A to represent Supervisee Jose Cabrera
                                           in this matter. Ms. Gotlib shall file a notice of
                                           appearance in Case No. 18-cr-66. The Clerk of Court
                                           is respectfully directed to mail a copy of this
                                           order to Supervisee.                    Main Office
                                                                                            450 A Street, 5th Floor
                                                                                             San Diego, CA 92101
                                                                                                  t. 619.771.3473
                                               6/14/2021                                          f. 619.255.1515

                                                                                     Offices throughout California
Tommy H. Vu
Tvu@SSMSJustice.com


                                                                  June 11, 2021

                                                                                            VIA ECF

The Honorable Richard J. Sullivan
United States Court of Appeals for the Second Circuit
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Room 2530
New York, New York 10007

Re:     United States v. Jose Cabrera, 18-cr-00066-RJS



Dear Judge Sullivan,

         I write to respectfully request leave from this Court to be relieved from representing Mr.
Cabrera through my appointment by the SDNY Criminal Justice Act Panel (“Panel”).
Additionally, I respectfully request that this case be assigned to the duty day Panel attorney. Mr.
Cabrera wishes to file a motion to modify conditions of his supervised release to allow him to
travel to Santiago, Dominican Republic for his grandmother’s 84th birthday in August of 2021.

        As of March 2020, I resigned from my firm, Kasowitz Benson Torres LLP, and left New
York City to be with family in California. I was the attorney of record representing Mr. Cabrera
when this Court imposed a custodial sentence of 24 months and 4 years of supervised release on
May 1, 2019. Mr. Cabrera completed his sentence and was released from custody on March 30,
2020. Probation Officer Erica Cudina informed me that Mr. Cabrera has had no issues while on
supervised release and is fully compliant with all terms and conditions. Ms. Cudina has no
objection to Mr. Cabrera’s motion to modify conditions of his supervised release.

        Although I am currently in California, I will assist with the transition of this case to
another Panel attorney. Mr. Cabrera is aware of my personal circumstances, and of this request to
the Court. I sincerely apologize for any inconvenience my departure from this case may cause.

                                                                Respectfully,

                                                                /s/ Tommy H. Vu
                                                                Tommy H. Vu
                                          SSMSJUSTICE.COM
